                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

                                             )
 Teresa Maney,                               )      Civil Action No. 8:19-CV-742-BHH
                                             )
                                  Plaintiff, )
                                             )
                  vs.                                    ORDER AND OPINION
                                             )
                                             )
 Oconee County School District,
                                             )
                                             )
                                Defendant. )


      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On April 16, 2019,

Magistrate Judge McDonald issued a Report and Recommendation (“Report”)

recommending that Plaintiff Teresa Maney’s (“Plaintiff”) motion to remand (ECF No. 13)

be granted, and this matter be remanded to the Court of Common Pleas for Oconee

County, South Carolina. (See ECF No. 17.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.



                                            1
       Defendant Oconee County School District filed no objections and the time for

doing so expired on April 30, 2019. In the absence of objections to the Magistrate

Judge’s Report, this Court is not required to provide an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Moreover, “in

the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 and advisory

committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Plaintiff’s motion to remand (ECF No. 13)

should be granted.

       Accordingly, the Report (ECF No. 17) is adopted and incorporated herein by

reference. Plaintiff’s motion to remand (ECF No. 13) is GRANTED, and this case

remanded to the Court of Common Pleas for Oconee County, South Carolina.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge


July 24, 2019
Greenville, South Carolina
                                            *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                             2
